Court of Appeals
                            Sixth Appellate District of Texas

                                   JUDGMENT


Stephen Wulff, Appellant                              Appeal from the 276th District Court of
                                                      Marion County, Texas (Tr. Ct. No.
No. 06-14-00070-CV           v.                       0900107). Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
Jeff Fratangelo, Appellee                             Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Stephen Wulff, pay all costs of this appeal.


                                                       RENDERED JANUARY 16, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk